                   3:19-cv-03142-CSB # 6                 Page 1 of 3                                                    E-FILED
                                                                                           Tuesday, 11 June, 2019 02:00:32 PM
AO 458 (Rev 06/09) Appearance of Counsel                                                         Clerk, U.S. District Court, ILCD

                                    UNITED STATES DISTRICT COURT
                                                             for the

                                               Central District of Illinois

                   SPEECH FIRST, INC.                           )
                            Plaintiff                           )
                          v.                                    )      Case No.    3:19-CV-3142-CSB
              TIMOTHY L. KILLEEN , ET AL.                       )
                           Defendant                            )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for :

          ALL DEFENDANTS - See Attached List


Date:          06/11/2019                                                              Isl Richard P. Steinken
                                                                                          Allorney 's signature


                                                                                  Richard P. Steinken, IL 3128253
                                                                                      Printed name and bar number

                                                                                         Jenner & Block LLP
                                                                                         353 N. Clark Street
                                                                                          Chicago, IL 60654

                                                                                                Address


                                                                                       RSteinken@jenner.com
                                                                                             E-mail address


                                                                                           (312) 222-9350
                                                                                           Telephone number


                                                                                           (312) 840-7338
                                                                                              FAX number
       3:19-cv-03142-CSB # 6   Page 2 of 3



                 SPEECH FIRST, INC. V. KILLEEN, ET AL.


                          LIST OF DEFENDANTS


TIMOTHY L. KILLEEN; ROBERT J. JONES; DANITA M. BROWN YOUNG; RHONDA
KIRTS; JUSTIN BROWN; JANUARY BOTEN, DEBRA IMEL, RACHAEL AHART,
MATTHEW PINNER, ARIANNA HOLTERMAN, DEMENTRO POWELL, JAMIE
SINGSON, KIMBERLY SOUMAR; LOW A MWILAMBWE; ALMA R. SEALINE;
PATRICIA K. ANTON; RAMON CEPEDA, KAREEM DALE, DONALD J. EDWARDS,
RICARDO ESTRADA, PATRICIA BROWN HOLMES, NAOMI D. JAKOBSSON, STUART
C. KING, EDWARD L. MCMILLAN, JILL B. SMART, TRA YSHA WN M.W. MITCHELL,
DARIUS M. NEWSOME, SHAINA HUMPHREY, GOVERNOR J.B. PRITZKER
        3:19-cv-03142-CSB # 6             Page 3 of 3


                               UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT OF ILLINOIS




            SPEECH FIRST, INC.                     )
                    Plaintiff                      )
                       v.                          )    Case No.     3:19-CV-3142-CSB
        TIMOTHY L. KILLEEN , ET AL .               )
                   Defendant                       )


                                   CERTIFICATE OF SERVICE

I certify that on 06/11/2019        , I electronically filed the foregoing with the Clerk of the

Court using the CMECF system which will send notification of such filing to the following:

 Michael Connolly, 3033 Wilson Blvd Suite 700, Arlington VA 22201, Counsel for Plaintiff Speech First ,


and I certify that I have mailed by the United States Postal Service the document to the following

non CMECF participants:

 N/A




                                                             /s/ Richard P. Steinken
                                                              Attorney's signature

                                                        Richard P. Steinken IL 3128253
                                                          Printed name and bar number
                                                              Jenner & Block LLP
                                                              353 N. Clark Street
                                                               Chicago, IL 60654

                                                                      Address

                                                             RSteinken@jenner.com
                                                                   E-mail address

                                                                 (312) 222-9350
                                                                Telephone number

                                                 - - - ___ 312) 840-7338
                                                                   Fax number
